Order entered September 21, 2015




                                           In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-15-00862-CR

                       DAVID SHAWN FOTHERGILL, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 15th Judicial District Court
                                Grayson County, Texas
                            Trial Court Cause No. 063259

                                         ORDER
      Appellant’s September 16, 2015 second motion to extend the time to file appellant’s brief

is GRANTED. The time to file appellant’s brief is EXTENDED to September 23, 2015.


                                                    /s/   LANA MYERS
                                                          JUSTICE